Citation Nr: 0529828	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
August 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
degenerative joint disease of the right knee.

A hearing was held at the RO in April 2004 before a local 
hearing officer.  Later, in August 2005, a hearing was held 
at the RO before the undersigned Veterans Law Judge (VLJ).  
Transcripts of the proceedings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded an examination by VA in October 
2002.  He advised the examiner that he had been receiving 
Social Security Administration (SSA) disability benefits 
since April 1, 1997, for several conditions, including a knee 
disorder.  An award of SSA benefits and any accompanying 
medical records are not contained in the claims file.  They 
must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

